United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2136
                                   ___________

Moosbrugger, Dvorak & Carter,       *
P.L.L.P.,                           *
                                    *
                  Appellant,        * Appeal from the United States
                                    * District Court for the District
       v.                           * of North Dakota.
                                    *
Froelich-Paulson-Moore, Inc.;       *      [UNPUBLISHED]
Auto-Owners Insurance Company,      *
                                    *
                  Appellees.        *
                               ___________

                             Submitted: April 24, 2000

                                  Filed: April 26, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Moosbrugger, Dvorak & Carter, P.L.L.P. (MDC) appeals the district court's
grant of summary judgment in favor of Froelich-Paulson-Moore, Inc. and Auto-Owners
Insurance Company (collectively the appellees), in MDC's suit for additional coverage
under a standard flood insurance policy issued under the National Flood Insurance Act,
42 U.S.C. §§ 4001-4129. After review of the records and the parties' briefs, we agree
with the district court that the appellees were entitled to summary judgment for the
reasons expressed in the court's order.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-